28 F.3d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Anthony Christopher CHRISTIAN, a/k/a Leroy, Defendant Appellant.
No. 94-6064.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 18, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  William L. Osteen, Sr., District Judge.  (CR-91-230-1-WS).
Anthony Christopher Christian, Appellant Pro Se.
Robert Michael Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying, for lack of federal jurisdiction, his motion for the return of property seized by North Carolina law enforcement officers prior to his indictment on federal drug charges.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Christian, No. CR-91-230-1-WS (M.D.N.C. Dec. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 As noted by the district court, the property at issue was seized by the state and remains in the custody of the state, subject to a state tax lien